%2-/ 754 '()1

IN THE OOURT OF
CRIMJNAL APPEALS OF TEXAS

AUSTIN,TEXAS
Ex PARTE § coURT oF cRIMINAL APPEALS
TRAVIS JAMES GUILLORY § oF

Applicant § TEXAS.
' § TRIAL ct.No 11411914-A
§ wRIT N0.82,784-01

UUDICIAL NOTICE
TO THE HONORABLE JUDGES OF THE COURT OF CRIMINAL APPEALS OF TEXAS:

COMES NOW,Travis J,Guilory,Applicant,requesting that this court order the
Clerk of the Criminal District Court of Jefferson County,Texas,to forward a
copy of the findings and conclusions entered by the trial court that was sent
to the Court of Criminal Appeals of Texas in the above mentioned Trial Court
and Writ Numbers to the Applicant.

Although the trial court sent the Applicant a copy of the STATE'S ORIGINAL
ANSWER,on or about January l4th,2015,the Applicant received notification that
his application for 11.07 Writ of Habeas Corpus had been received and prese-
nted to the Court of Criminal Appeals on l/30/2015,but no findings from the
trial court has been sent to the Applicant in accordance with the provisions
of the Texas Code of Criminal Procedure,under article ll.O7.

Please order that the trial court complies with the above mentioned legal
procedure and request that the trial court send a copy of their findings to
Mr.Travis James Guillory¢TDC#lSl7400,at the Coffield Unit 2661 FM 2054 Te-

nnessee Colony,Texas 75884.

i:l

submitted,

     
 

')S

R Mr.Travis J.Gui lory#1817400
COURTCE§§/VED ml coffield Unit
Ml ALAppEALS 2661 FM 2054
FEB 25 2015 Tennessee Colony,Texas
75884
FQSEWAQC@@QQ,(HEWR

cERTIFIcATE oF SERvIcE
I,Travis J.Guillory,certify that a copy of the above and fotegoing Judicial
Notice has been served to the Clerk of the Court of Criminal Appeals of Texas/
at P.O.Box 12308 Capitol Station,Austin,Texas 78711 and a copy sent to the Cr-
iminal District Attorney,Bob Wortham at Jefferson County Courthouse 1085 Pearl
Street 3rd Floor Beaumont,Texas 77701.

vi _2 tm

TRAVIS J .GUILLORY

ira-15